Exhibit 10.1

CONFIDENTIAL

EXECUTION VERSION

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is entered into effective as of July
1, 2016, by and between Interleukin Genetics, Inc., with an address of 135
Beaver Street, Waltham, MA 02452 (“INTERLEUKIN”), and Alticor Inc., with an
address of 7575 Fulton Street East, Ada, MI 49355, as plan sponsor and plan
administrator for the Amway Employee Health & Welfare Plan (“AMWAY”).

 

Each of INTERLEUKIN and AMWAY is sometimes referred to individually herein as a
“Party”, and INTERLEUKIN and AMWAY are sometimes referred to collectively herein
as the “Parties”.

 

WHEREAS, INTERLEUKIN is the owner of, or otherwise controls, genetic testing
services currently sold under the PerioPredict® brand name (the “Test” or
“Tests”); and

 

WHEREAS, AMWAY desires to purchase the Tests and accompanying Services for the
benefit of the participants in the Dental and Vision Option of the Amway
Employee Health & Welfare Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

 

1.       DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

1.1       “Affiliate” means, with respect to any Party, any person that,
directly or through one or more Affiliates, controls, or is controlled by, or is
under common control with, such Party. For purposes of this definition,
“control” means (a) ownership of more than fifty percent (50%) of the shares of
stock entitled to vote for the election of directors in the case of a
corporation, or more than fifty percent (50%) of the equity interests in the
case of any other type of legal entity, (b) status as a general partner in any
partnership, or (c) any other arrangement whereby a person controls or has the
right to control the board of directors of a corporation or equivalent governing
body of an entity other than a corporation.

 

1.2       “AMWAY Employees” means the employees of AMWAY or its Affiliates.

 

 

   

 



INTERLEUKIN/Agreement Page 1

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

 

 

 

1.3       “Applicable Laws” means federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidance, guidelines or requirements of regulatory authorities,
national securities exchanges or securities listing organizations, that may be
in effect from time to time during the Term and applicable to a particular
activity hereunder.

 

1.4       “Change of Control” means, with respect to either Party, (a) a merger,
consolidation, share exchange or other similar transaction involving either
Party and any non-Affiliated third party (a “Third Party”) which results in the
holders of the outstanding voting securities of either Party immediately prior
to such merger, consolidation, share exchange or other similar transaction
ceasing to hold more than fifty percent (50%) of the combined voting power of
the surviving, purchasing or continuing entity immediately after such merger,
consolidation, share exchange or other similar transaction (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction); (b) any transaction or series of related
transactions (other than an investment transaction by an entity, the purpose of
which is to raise capital for the Party) in which a Third Party, together with
its Affiliates, becomes the beneficial owner of fifty percent (50%) or more of
the combined voting power of the outstanding securities of the Party (or such
lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction), or (c) the sale or other transfer to
a Third Party of all or substantially all of either Party’s assets which relate
to this Agreement.

 

1.5       “Confidential Information” means (a) with respect to INTERLEUKIN, all
tangible embodiments of the Tests; and (b) with respect to AMWAY, all data
regarding Plan participants that may be delivered to INTERLEUKIN, provided that
AMWAY will not deliver any Protected Health Information (as defined by HIPAA)
with the exception of contact information regarding eligible Plan participants
for the purpose of providing the Tests and the Services; and (c) with respect to
each Party, all information and technology disclosed or provided by or on behalf
of such Party (the “Disclosing Party”) to the other Party (the “Receiving
Party”) or to any of the Receiving Party’s employees, consultants, Affiliates or
sublicensees pursuant to or in connection with this Agreement if a reasonable
person would consider such information confidential due to the type of
information and circumstances of disclosure; provided, that, none of the
foregoing shall be Confidential Information if: (i) as of the date of disclosure
by the Disclosing Party, it is known to the Receiving Party or its Affiliates as
demonstrated by contemporaneous written documentation, other than by virtue of a
prior confidential disclosure to such Receiving Party; (ii) as of the date of
disclosure by the Disclosing Party, it is in the public domain, or it
subsequently enters the public domain through no fault of the Receiving Party;
(iii) it is obtained by the Receiving Party from a Third Party having a lawful
right to make such disclosure free from any obligation of confidentiality to the
Disclosing Party; or (iv) it is independently developed by or for the Receiving
Party without reference to or use of any Confidential Information of the
Disclosing Party as demonstrated by contemporaneous written documentation. For
purposes of clarity, the terms of this Agreement shall constitute Confidential
Information of each Party. Notwithstanding the provisions in subsection (i)
through (iv) of this section 1.4, information regarding participants in the Plan
provided by AMWAY to INTERLEUKIN for the purposes of providing the Tests and
Services, and all results of such Tests and Services, shall always be considered
Confidential Information, and INTERLEUKIN shall protect such information
consistent with the HIPAA Business Associate Addendum that is attached to this
Agreement.

 





 

   

 



INTERLEUKIN/Agreement Page 2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.6       “Control” or “Controlled” means, with respect to technology, patent
rights, trademarks, design looks, or copyrights, the possession by a Party of
the right to grant a license or sublicense to such technology, patent rights,
trademarks, design looks, or copyrights as provided herein without the payment
of additional consideration to, and without violating the terms of any agreement
or arrangement with, any Third Party and without violating any Applicable Law.

 

1.7       “Effective Date” means the date first set forth above in the
introductory paragraph to this Agreement.

 

1.8       “Force Majeure Event” means any occurrence beyond the reasonable
control of a Party that (a) prevents or substantially interferes with the
performance by such Party of any of its obligations hereunder and (b) occurs by
reason of any act of God, flood, fire, explosion, earthquake, strike, lockout,
labor dispute, casualty or accident, or war, revolution, civil commotion, act of
terrorism, blockage or embargo, or any injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government or of any
subdivision, authority or representative of any such government.

 

1.9       “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996.

 

1.10       “Plan” means the Dental and Vision Option of the Amway Employee
Health & Welfare Plan. Amway employees who are enrolled in the Plan are
considered to be “participants” or “participating” in the Plan.

 

1.11       “Program” means the combined product offering from INTERLEUKIN,
including both the Tests and accompanying Services.

 

1.12       “Promotional and Marketing Materials” means all websites, marketing,
sales, promotional or other published literature used in connection with the
Tests.

 

1.13       “Sample Collection Sets” means the materials necessary for
INTERLEUKIN to process the Tests.

 

1.14       “Services” means any efforts INTERLEUKIN employs to enable access to,
and utilization of, the Tests to employees of AMWAY or its Affiliates
participating in the Plan, including but not limited to providing Sample
Collection Sets, Promotional and Marketing Materials, access to web portals and
communications platforms, and educational webinars to providers.

 





 

   

 



INTERLEUKIN/Agreement Page 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

2.       INTERLEUKIN RESPONSIBILITIES

 

2.1       INTERLEUKIN will provide the Tests and the Services to any AMWAY
Employees participating in the Plan who choose to take part in the Program.

 

2.2       Performance of a Test. All of the Tests will be processed at
INTERLEUKIN’s CLIA certified laboratory in Waltham, MA. INTERLEUKIN will provide
Test results consistent with INTERLEUKIN standard procedures, which shall be no
less than the industry standards, as and as published in any materials provided
to AMWAY Employees or to AMWAY, approximately two (2) weeks, but no longer than
four (4) weeks, from the receipt by INTERLEUKIN of cheek swabs from which
INTERLEUKIN can obtain sufficient DNA to perform the analysis.

 

2.3       INTERLEUKIN shall provide each AMWAY Employee participating in the
Plan and who choose to take part in the Program with test results in its
standard format or as otherwise described in published materials through
participant’s dental care provider. INTERLEUKIN shall not provide Amway with any
test results or other Protected Health Information as defined by HIPAA.
Nevertheless, INTERLEUKIN shall provide Amway, upon Amway’s request, with any
de-identified aggregated data that Amway deems reasonably necessary to monitor
the success of the Program.

 

2.4        INTERLEUKIN shall not disclose or transmit any Personal Identifiable
Information (as defined under any Applicable Law) or Protected Health
Information (as defined HIPAA) of AMWAY Employees in relation to the Tests that
has not been authorized.

 

2.5        INTERLEUKIN shall maintain in effect at all times during the terms of
this Agreement insurance in coverages and amounts consistent with prevailing
industry standards for the services being provided, together with any other
insurance and bonds required by law, protecting against losses, claims, demands,
proceedings, damages, costs, charges and expenses for injuries to any person or
damage to property arising out of INTERLEUKIN’s provision of the Tests and
performance of the Services or any other action or omission of INTERLEUKIN in
connection with this Agreement, to the extent that such injuries or damages are
attributable to the fault or negligence of INTERLEUKIN or its employees, agents
or subcontractors. Upon request, INTERLEUKIN will furnish to Amway insurance
certificates that confirm such insurance coverage.

 

 

3.       AMWAY RESPONSIBILITIES

 

3.1       AMWAY will pay INTERLEUKIN the price per Test shown in Exhibit A. Such
price shall include payment for both the Tests and Services.

 

3.2       Each Plan participant shall be responsible for engaging INTERLEUKIN
for the Tests and Services. INTERLEUKIN shall deliver results of the Tests
solely to each applicable Plan participant’s care provider as directed by the
Plan participant. AMWAY will provide INTERLEUKIN with contact information
regarding eligible Plan participants for the purpose of providing the Tests and
the Services, and, if available and agreed-upon by both Parties, and in
accordance with any law or regulation, dental and medical usage codes for its
employees solely for the purpose of assessing and reporting various metrics
regarding the effectiveness of the Services.





 

   

 



INTERLEUKIN/Agreement Page 4

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 

 

3.3       AMWAY will work collaboratively with INTERLEUKIN to enable reasonable
access to its Plan participants for communications solely for the purpose of
communicating the benefits, and increasing the effective utilization, of the
Program. All such communications shall comply with HIPAA requirements and the
attached HIPAA Business Associate Addendum.

 

3.4       AMWAY will send out email and mail communications to its Plan
participants informing them of the Program and methods by which they may access
the Tests.

 

3.5        AMWAY shall have no obligation to require any of its Plan
participants to take part in the Program or use the Tests.

 

 

4.       PAYMENT TERMS

 

4.1       INTERLEUKIN shall provide an invoice to AMWAY for all Tests performed
in the previous month, billed at the rate shown in Exhibit A.

 

4.2       Payment from AMWAY is due in full within sixty (60) days from the date
AMWAY receives the invoice. Invoices that are past due by more than seven (7)
days will be subject to a late charge of one percent (1%) per month on the
amount of the past due balance.

 

 

5.       COVENANTS, REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

5.1       Covenants, Representations and Warranties. Each Party covenants,
represents and warrants to the other Party that:

 

5.1.1it has full power and authority to enter into this Agreement and to perform
its obligations hereunder;

 

5.1.2it will meet its obligations hereunder in a professional and workmanlike
manner and with personnel with appropriate expertise and experience;

 

5.1.3it has obtained all permits, licenses, and other governmental
authorizations and approvals required for its performance under this Agreement;

 

5.1.4the products to be sold and the services to be rendered by each Party and
the exercise of the licenses and rights granted hereunder shall not infringe or
violate any patent, copyright, trademark, or other proprietary right of any
Third Party; and

 





 

   

 



INTERLEUKIN/Agreement Page 5

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

5.1.5it will fully comply with all Applicable Laws and regulations.

 

5.2       Indemnification of AMWAY by INTERLEUKIN. INTERLEUKIN shall indemnify,
defend and hold harmless AMWAY, its Affiliates, their respective directors,
managers, officers, employees and agents, and their respective successors, heirs
and assigns (collectively, the “AMWAY Indemnitees”), against any and all losses,
damages, liabilities, deficiencies, claims, actions, judgments, settlements,
interest, awards, penalties, fines, costs, or expenses of whatever kind,
including reasonable attorneys' fees, that are incurred by AMWAY Indemnitees
/awarded against AMWAY Indemnitees (“Losses”) incurred by or imposed upon the
AMWAY Indemnitees, or any one of them, as a direct result of claims (“Claims”)
arising out of (a) the breach by INTERLEUKIN of this Agreement, except with
respect to any Claims or Losses that result from a material breach of this
Agreement by, or the gross negligence or willful misconduct of, AMWAY; provided,
however, that, with respect to any Claim for which AMWAY has an obligation to
any INTERLEUKIN Indemnitee pursuant to Section 5.3 and INTERLEUKIN has an
obligation to any AMWAY Indemnitee pursuant to this Section 5.2, each Party
shall indemnify each of the other Party’s Indemnitees for its Losses to the
extent of its responsibility, relative to the other Party, for the facts
underlying the Claim; (b) the gross negligence, fraud or willful misconduct of
INTERLEUKIN; or (c) any bodily injury, death of any person or damage to real or
tangible personal property caused by the grossly negligent or more culpable acts
or omissions of INTERLEUKIN or its personnel (including any reckless or willful
misconduct).

 

5.3       Indemnification of INTERLEUKIN by AMWAY. AMWAY shall indemnify, defend
and hold harmless INTERLEUKIN, its Affiliates, their respective directors,
managers, officers, employees and agents, and their respective successors, heirs
and assigns (collectively, the “INTERLEUKIN Indemnitees”), against any and all
losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys' fees, that are incurred by AMWAY
Indemnitees /awarded against AMWAY Indemnitees (“Losses”) incurred by or imposed
upon the INTERLEUKIN Indemnitees , or any one of them, as a direct result of
Claims arising out of (a) the breach by AMWAY of this Agreement, except with
respect to any Claims or Losses that result from a material breach of this
Agreement by, or the gross negligence or willful misconduct of, INTERLEUKIN;
provided, however, that, with respect to any Claim for which INTERLEUKIN has an
obligation to any AMWAY Indemnitee pursuant to Section 5.2 and AMWAY has an
obligation to any INTERLEUKIN Indemnitee pursuant to this Section 5.3, each
Party shall indemnify each of the other Party’s Indemnitees for its Losses to
the extent of its responsibility, relative to the other Party, for the facts
underlying the Claim; (b) the gross negligence, fraud or willful misconduct of
AMWAY; or (c) any bodily injury, death of any person or damage to real or
tangible personal property caused by the grossly negligent or more culpable acts
or omissions of AMWAY or its personnel (including any reckless or willful
misconduct).

 





 

   

 



INTERLEUKIN/Agreement Page 6

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 

 

5.4       Conditions to Indemnification. A person seeking recovery under this
Section 5 (the “Indemnified Party”) in respect of a Claim shall give prompt
notice of such Claim to the Party from which recovery is sought (the
“Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting its obligation under this Section 5, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such Claim; provided that the Indemnifying Party (a) acts reasonably and in good
faith with respect to all matters relating to the settlement or disposition of
such Claim as the settlement or disposition relates to such Indemnified Party
and (b) does not settle or otherwise resolve such claim without the prior
written consent of such Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed). Each Indemnified Party shall
cooperate with the Indemnifying Party in its defense of any such Claim in all
reasonable respects and shall have the right to be present in person or through
counsel at all legal proceedings with respect to such Claim. Indemnified Party's
failure to provide a notice to Indemnifying Party under this Section 5.4 does
not relieve Indemnifying Party of any liability that Indemnifying Party may have
to Indemnified Party, but in no event shall Indemnifying Party be liable for any
Losses that result directly from a delay in providing notice, which delay
materially prejudices the defense of the related third-party claim.

 

 

6.       TERM AND TERMINATION

 

6.1       Term. The initial term of this Agreement shall commence on the
Effective Date and continue for a period of thirty six (36) months (the “Initial
Term”). Thereafter, this Agreement may be renewed for additional terms of twelve
(12) months (each, a “Renewal Term” and together with the Initial Term, the
“Term”) and shall be considered automatically so renewed, unless sooner
terminated in accordance with this Section 6.

 

6.2       Termination. Either party shall have the right to terminate this
Agreement upon the occurrence of any of the following events:

 

6.2.1Confidential Information. Immediately upon written notice if the other
Party breaches confidentiality.

 

6.2.2Other Defaults. If the other Party defaults in the performance of any of
its material obligations under this Agreement and such default continues for a
period of fifteen (15) days after receipt of written notice specifying the
nature of the breach.

 

6.2.3Without Cause. After the initial twelve (12) months, for any or no reason,
upon at least ninety (90) days’ prior written notice to the other Party.

 

6.2.4Applicable Law. Immediately upon written notice if the other Party breaches
an Applicable Law.



 

6.3       Effect of Termination. Upon termination of this Agreement, all rights
and licenses granted under this Agreement shall terminate, provided, however,
that the provisions of Section 2.2, Article 5 and Section 7.8 shall survive
termination.

 





 

   

 



INTERLEUKIN/Agreement Page 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 

 

7.       GENERAL

 

7.1       Press Releases. Any press releases regarding the relationship of the
Parties under this Agreement must be approved by both Parties before issuance of
such release to the public.

 

7.2       Force Majeure. Neither Party will be liable to the other for any
failure to perform any obligation under this Agreement if such failure is caused
by, or arises from, a Force Majeure Event.

 

7.3       Governing Law; No Waiver; Attorneys’ Fees; Counterparts. This
Agreement shall be governed by and interpreted according to the laws of the
State of Michigan, without regard to the conflicts of law provisions of State of
Michigan or any other state or country. Each Party (a) agrees that any
litigation arising out of this Agreement may be brought only in the state or
federal courts whose jurisdiction includes Kent County, State of Michigan, (b)
consents to the jurisdiction of such courts, and (c) waives any argument that
any such court is an inconvenient forum. No failure or delay by a Party in
exercising any right, power or privilege hereunder will be deemed or operate as
a waiver thereof, nor will any single or partial exercise thereof preclude any
other further exercise of any right, power or privilege hereunder. In the event
of any dispute or if it becomes necessary to enforce the provisions of this
Agreement, the successful Party shall be entitled to recover reasonable
expenses, including reasonable attorneys and other professional fees, in
addition to any other available remedies. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument.

 

7.4       Assignment. This Agreement shall not be assigned by either Party to
any Third Party without the prior written permission of the other Party hereto.
Non-assignment of this Agreement is also applicable during any Change of
Control.

 

7.5       Headings and Severability. The headings in this Agreement are intended
to be a convenience only and are not intended to affect interpretation. Any
invalidity in whole or in part shall not affect the validity of any other
provision of this Agreement.

 

7.6       Modification. The terms of this Agreement may not be modified, unless
such modification is in writing and signed by duly authorized representatives of
each Party.

 

7.7       Waiver. The waiver of any breach of any covenants and conditions of
this Agreement shall not hinder or otherwise prevent the subsequent enforcement
of said rights.

 

7.8       Notice. Any notice under this Agreement shall be in writing and shall,
for all purposes, be deemed to have been fully given on the date personally
delivered or received by registered or certified mail, return receipt requested,
postage prepaid, and properly addressed to the respective Parties at the
addresses set forth above, or at such other address for either Party as may be
specified by such Party in accordance with this section for such purpose.

 

 

   

 



INTERLEUKIN/Agreement Page 8

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 

Contact Information

 

INTERLEUKIN contact:

 

Paul Voegelin

Vice President, Marketing

Interleukin Genetics, Inc.

135 Beaver Street

Waltham, MA 02452

 

AMWAY contact:

 

Brian Riefepeters

Manager, Corporate Compensation & Benefits

Amway

7575 Fulton Street

Ada, MI 49355

 

7.9       Any communications to AMWAY Employees regarding the Program must be
approved in writing by both Parties’ designated contact shown in section 7.8.

  

7.10       Independent Contractor. The Parties do not intend by this Agreement
to create a partnership, principal/agent, employer/employee, or joint venture
relationship and nothing in this Agreement shall be construed as creating such a
relationship between the Parties. Neither Party nor its agents or employees are
the representatives of the other Party for any purpose except as expressly set
forth in this Agreement, and neither Party has the power or authority as agent,
employee or any other capacity to represent, act for, bind or otherwise create
or assume any obligation on behalf of the other Party for any purpose
whatsoever.

 

7.11       Entire Agreement. This Agreement constitutes the entire agreement
between AMWAY and INTERLEUKIN with respect to the sale of the Tests and
accompanying Services and supersedes all earlier agreements and understandings,
oral and written, between the Parties with regard to such sale.

 

IN WITNESS WHEREOF, AMWAY and INTERLEUKIN have duly authorized their
representatives to make and sign this Agreement as of the Effective Date written
above.

 

 

INTERLEUKIN:

 

INTERLEUKIN GENETICS, INC.

 





 

   

 



INTERLEUKIN/Agreement Page 9

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 



By /s/ Mark Carbeau         Mark Carbeau   CEO               AMWAY:        
ALTICOR INC.         By /s/ Brian Riefepeters         Brian Riefepeters  
Manager, Corporate Compensation & Benefits  



 







 

   

 



INTERLEUKIN/Agreement Page 10

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

 

 

Exhibit A

 

 

PerioPredict® Test processing fee

·$[***]per test processed during the initial [***] months of this agreement

·$[***] per test processed after the initial [***] months of this agreement

 

The maximum amount Amway will pay to Interleukin in the initial [***] months of
this Agreement is $[***]

 

During the initial [***] months of this Agreement, after $[***] in processing
fees have been invoiced, Interleukin will not charge Amway any PerioPredict Test
Processing fees for additional tests processed.

 

Price includes all promotional and educational materials provided with the
Program.

 

 

   

 



INTERLEUKIN/Agreement Page 11

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

 